Citation Nr: 1725838	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2011 decisional letter issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims file is currently in the jurisdiction of the Waco, Texas RO.

In March 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

During his hearing, the Veteran he stated he was offered a 10 percent disability rating for an unidentified disability in the early 1970s.  The Board notes that there is no evidence of this in the record other than the Veteran's statements, and that this issue is not before the Board.  Should the Veteran wish to file a claim in that regard, he should submit a claim on the appropriate standardized VA form.


FINDINGS OF FACT

The Veteran did not serve during a time of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

These provisions are not applicable where the law, and not the underlying facts or development of the facts, are dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As the outcome of the present appeal is based upon an application of the law to the known facts, the provisions of the duty to notify and assist are not applicable.  Moreover, there is no legal basis to award the Veteran nonservice-connected pension benefits, and a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, further discussion of VA's duties to notify and assist is unnecessary.

Legal Criteria, Factual Background, and Analysis

The Veteran contends he is entitled to nonservice-connected pension benefits.

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war, or have served during a period of war and be discharged or released from such service for a service-connected disability.  38 U.S.C.A. § 1521 (j) (West 2014); 38 C.F.R. § 3.3 (a)(3).

The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101 (11) (West 2014).  The regulations indicate that the period beginning on February 28, 1961 and ending on May 7, 1975 is applicable for veterans who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975 is applicable for veterans who did not serve in Vietnam.  38 C.F.R. § 3.2 (f).

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that he served from June 1962 to October 1963, and that he had no foreign and/or sea service.  Thus, his service was outside a "period of war," as defined by statute.

The Board acknowledges the argument the Veteran made during his videoconference hearing, regarding the constitutionality of the regulations regarding nonservice-connected pension.  However, the Board is bound in its decisions by VA laws and regulations.  See 38 U.S.C.A. § 7104 (c); see also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) ("'[a]dministrative agencies are entitled to pass on constitutional claims but they are not required to do so'" quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 536, 544 (D.C. Cir. 1988)); see also Giantcaterino v. Brown, 7 Vet. App. 555, 557 (1995) (the Board may express an opinion on a constitutional claim but is not required to do so).  Although the Board has the ability to express an opinion on a constitutional claim, the Board has no jurisdiction to remedy a constitutional challenge of a law that is binding on the Board.

The Board notes, however, that the United States Court of Appeals for the Federal Circuit has held that there is a strong presumption of constitutionality attending laws providing for governmental payment of monetary benefits.  See Talon v. Brown, 999 F.2d 514 (Fed. Cir. 1993) cert. denied, 510 U.S. 1028, 126 L. Ed. 2d 601, 114 S. Ct. 643 (1993).  This presumption has been held to apply to claims for veterans' benefits.  See, e.g., Cleland v. National College of Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has broad power to make decisions concerning how veterans benefits should be administered).

Moreover, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  The claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


